DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Rejections - 35 USC § 101
As per Claim 5, the claim recites steps of detecting an interaction estimating a level of satisfaction, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “program”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “program”, the claim encompasses mentally generating an image or generating an image mentally in combination with pen and paper, mentally detecting an interaction, and mentally estimating a “level of satisfaction”. The claim is directed entirely to a “program” or software per se without any mention of a processor to execute the “program”. Furthermore, there are no limitations directed to any structure of the “vehicle” that is used to cause the vehicle to “execute” the “generating”, “detecting” and “estimating” steps, therefore, the claim encompasses simply software that is intended to be used by a generic computer that is somehow associated with a vehicle, and the mention of a “vehicle” merely serves to generally linking the use of the judicial exception to a particular technological environment, where clearly a generic computer may be carried by or be on board a vehicle. This is confirmed by P[0024] of the Applicant’s specification recites “The control unit 15 includes one or more processors. In this embodiment, a "processor" is, but not limited to, a general-purpose processor…”, and P[0066] which recites “Furthermore, a still another configuration is also possible in which a general-purpose information processing device, such as a smartphone or a computer, is configured to function either as the components of the vehicle 10 or as the server 20 according to the embodiment described above”, which clearly shows that a general-purpose or generic computer may function as the claimed “vehicle”. Additionally, the claimed “generating”, “detecting” and “estimating” steps amount to generic computer functions, as generating and analyzing data are generic computer functions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claim recites a “program”, however, the “program” is recited at a high-level of generality and amounts to nothing more than software, as explained above. Furthermore, the “vehicle” that is somehow caused by the “program” to execute the claimed steps is also recited at a high-level of generality and amounts to nothing more than a generic computer performing generic computer functions. Therefore, the “program” and “vehicle” do not amount to significantly more than the abstract idea. Additionally, as mentioned above, P[0024] of the Applicant’s specification recites “The control unit 15 includes one or more processors. In this embodiment, a "processor" is, but not limited to, a general-purpose processor…”, and P[0066] which recites “Furthermore, a still another configuration is also possible in which a general-purpose information processing device, such as a smartphone or a computer, is configured to function either as the components of the vehicle 10 or as the server 20 according to the embodiment described above”, which clearly shows that a general-purpose or generic computer may be used to perform the functions of Claim 5.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “program” and “vehicle” amount to no more than mere instructions to apply the exception using generic computer components, where the Examiner again emphasizes for the record that the claim is directed to only software. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to software per se, as seen in the limitation “A program”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 1, the subject matter is the claimed “the vehicle or the server is configured to detect an interaction among the plurality of users based on the generated image and, based on a detection result of the interaction, to estimate a level of satisfaction of each of the plurality of users with respect to the ride sharing service” and “estimate a relationship between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user based on the accumulated data”.
There is no disclosure of an algorithm that describes exactly how a vehicle or server can “detect an interaction” based on a “generated image”.
Furthermore, the scope of the limitation “estimate a level of satisfaction of each of the plurality of users” is not supported by the disclosure, as this limitation encompasses determining different “levels” of satisfaction of a person, and there is no disclosure of an algorithm for determining if a person is has a “level of satisfaction” of being somewhat satisfied or a “level of satisfaction” of very satisfied, as the satisfaction felt by a person is entirely subjective, and the disclosure does not provide an algorithm that could determine any type or “level” of “satisfaction” that is felt or experienced by a person.
Additionally, there is no disclosure of an algorithm the describes exactly how any “accumulated data” is used to “estimate a relationship between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user”.
See below.
Regarding the limitations “detect an interaction among the plurality of users based on the generated image”, P[0026] of the Applicant’s specification recites
“The control unit 15 detects an interaction among the plurality of users based on the generated image. More specifically, through image recognition, the control unit 15 recognizes each user's behavior, expression, and line-of-sight direction from the generated image and, based on the result of the image recognition, detects an interaction among the plurality of users. To detect an interaction, any method that uses the result of image recognition can be used. In one example, each time it is determined, based on the result of recognition (for example, the behavior of each user), that mutual communication such as a conversation was carried out among a plurality of users, the control unit 15 may determine that an interaction among the plurality of users was detected. In another example, each time it is determined, based on the result of recognition (for example, the behavior of each user), that mutual communication was carried out among a plurality of users and that a favorable user's reaction to the communication was detected (for example,2 the user's expression is a smile), the control unit 15 may determine that an interaction among the plurality of users was detected”,
however, there is no disclosure of an algorithm that describes exactly how it is determined that behavior detected in an image is actually an interaction. There is no disclosure of exactly how any of “behavior, expression, and line-of-sight direction” are used to determine that an interaction actually occurred, and the disclosure merely recites that “behavior, expression, and line-of-sight direction” are used without disclosing how they are used in a manner that shows possession of the claimed invention. The disclosure does not recite what “behavior” would be determined to indicate an interaction and what data would be used to make such a determination, or of what value such data must have in order to conclude that the behavior indicates an interaction. For example, a person may turn their head to face in a general direction of another person while their eyes are looking in a completely different direction such as down at the floor, and it is unknown exactly what algorithm would be used and what data would be used by such an algorithm in order to accurately determine line-of-sight in such a situation or in order to conclude that an interaction actually took place. Additionally, there is no disclosure of what data of an “expression” would be used to determine that an interaction actually took place, particularly when considering the fact that different people will have different expressions for different reasons, and that one person might make an expression for an entirely different reason than another person, and that a person may make an expression for reasons other than interaction with another person, and that some people may not be capable of showing the same expressions as other people. The disclosure instead recites with a high-level of generality that an interaction is determined without providing a specific algorithm that clearly shows that the Applicant had possession of a system that could person the claimed steps.
Regarding the limitation “based on a detection result of the interaction, to estimate a level of satisfaction of each of the plurality of users with respect to the ride sharing service”, as already mentioned above, the scope of this limitation is not supported by the disclosure, as this limitation encompasses determining different “levels” of satisfaction of a person, and there is no disclosure of an algorithm for determining if a person is has a “level of satisfaction” of being somewhat satisfied or a “level of satisfaction” of very satisfied, as the satisfaction felt by a person is entirely subjective, and the disclosure does not provide an algorithm that could determine any type or “level” of “satisfaction” that is felt or experienced by a person.
The Examiner notes that P[0028] of the specification recites
“The control unit 15 estimates the level of satisfaction with the ride sharing service for each of a plurality of users based on the result of the detection of an interaction among a plurality of users. For example, the control unit 15 may determine that the level of user's satisfaction is higher as the number of times of interaction detection is higher and/or the frequency of interaction detection is higher”,
however, this appears to show that the only method of determining a “level of satisfaction” is by counting the “number of times of interaction”, however, this method is not recited in Claim 1. Furthermore, the Examiner also notes that the lack of disclosure of an algorithm that describes exactly how an interaction was detected in the first place, as explained above, would mean that simply adding counting the “number of times of interaction” as how a “level of satisfaction” is determined into Claim 1 would not overcome all 112(a) rejections applied Claim 1.
Regarding the limitation “estimate a relationship between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user”, there is no disclosure of an algorithm the describes exactly how any “accumulated data” is used to “estimate a relationship between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user”. Specifically, there is no disclosure of an algorithm that clearly describes exactly how specific “accumulated data” is analyzed in order to “estimate a relationship between an attribute of another user who rides with the user”, such as by describing exactly how specific types and values of data are somehow used to estimate a relationship between a specific attribute and a “level of satisfaction”. P[0015] of the specification recites 
“Note that the compatibility between the user and a ride share partner may depend on the attribute (e.g., sex, etc.) of the ride share partner. For example, when a ride share partner has the same sex, some user may be more compatible with the ride share partner and, as a result, the level of satisfaction may tend to be higher. For example, when a ride share partner has the opposite sex, some user may be less compatible with the ride share partner and, as a result, the level of satisfaction may tend to be lower. Thus, for each user, there may be a certain relationship between the attribute of a ride share partner and the level of user's satisfaction. In other words, for each user, there may be a tendency of attribute that increases or decreases the level of user's satisfaction. Considering this tendency of attribute, the server 20 according to this embodiment accumulates, for each user, the data that indicates an association between the attribute of a ride share partner and the level of user's satisfaction that the user feels when the user rides with the ride share partner. Based on the data accumulated in this way, the server 20 estimates the relationship between the attribute of a ride share partner and the level of user's satisfaction”,
however, there is no algorithm or explanation provided regarding what data is used and how it is used to reach a conclusion that the specific attribute of “sex” is what contributed to the “level of satisfaction” being “lower”, and the disclosure simply reaches this conclusion without any basis or explanation of why this is the correct conclusion to reach, or of why a computer system would reach this conclusion. Furthermore, the mention of “for each user, there may be a tendency of attribute that increases or decreases the level of user's satisfaction” provides no useful information, as it is merely a statement at a high-level of generality without any explanation whatsoever of why any specific “attribute” of any person would be associated with a change in a “level of satisfaction”. The disclosure provides no explanation or algorithm whatsoever of why a specific attribute of a person would be selected from multiple possible attributes as the attribute that somehow “increases or decreases the level of user's satisfaction”.
As such, there is no indication in the specification that the inventors had possession of an information processing system comprising: vehicles on each of which users of a ride sharing service ride; and a server that can communicate with the vehicles, wherein the vehicle is configured to generate an image obtained by capturing a plurality of users who share a host vehicle, the vehicle or the server is configured to detect an interaction among the plurality of users based on the generated image and, based on a detection result of the interaction, to estimate a level of satisfaction of each of the plurality of users with respect to the ride sharing service, and the server is configured to accumulate data for each user, the data indicating an association between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user, to estimate a relationship between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user based on the accumulated data, to preferentially select, as a candidate, another user who has an attribute that increases the level of satisfaction of the user from among a plurality of other users based on the estimated relationship when a service use request is received from a terminal device of the user, and to send proposal information to the terminal device, the proposal information proposing a ride share with the selected candidate.

As per Claim 3, the subject matter is the claimed “wherein the vehicle is configured to acquire voices of the plurality of users who share the host vehicle and the vehicle or the server is configured to detect the interaction among the plurality of users based on the generated image and the acquired voices”.
There is no disclosure of an algorithm that describes exactly how a vehicle or server can “detect the interaction” based on “the generated image and the acquired voices”.
P[0029] of the Applicant’s specification recites
“Together with or in place of an image obtained by capturing a plurality of users who share the vehicle 10, the control unit 15 may detect an interaction among a plurality of users based on the voices of the plurality of users acquired using the sound collection unit 13. More specifically, the control unit 15 recognizes a conversation among the plurality of users from the voices through voice recognition and, based on the result of the voice recognition, detects an interaction among the plurality of users. For detecting an interaction, any method using the result of voice recognition can be used. In one example, each time it is determined, based on the result of voice recognition, that a conversation was carried out among a plurality of users, the control unit 15 may determine that an interaction among a plurality of users was detected. In another example, each time it is determined, based on the result of voice recognition, that a conversation was carried out among a plurality of users and that a favorable user's reaction to the conversation was detected (for example, the conversation lasted for a long time), the control unit 15 may determine that an interaction among a plurality of users was detected”,
however, there is disclosure of an algorithm that clearly describes what specific audio or voice input data would be required to conclude that an interaction actually took place. There is no disclosure of how it is determined that a conversation took place between users, particularly when considering the fact that users in a vehicle may talk to themselves or talk on devices such as phones without interacting with other users in the vehicle. Furthermore, there is no disclosure for of an algorithm for how to determine a “favorable user's reaction”. The mention of “(for example, the conversation lasted for a long time)” is provided as an example, and not as disclosure of an algorithm for detecting a “favorable user's reaction” that is used in the invention of Claim 3.
As such, there is no indication in the specification that the inventors had possession of the information processing system according to claim 1, wherein the server is configured to estimate the relationship by supervised learning using the accumulated data as learning data.

As per Claim 5, the subject matter is the claimed “generating an image obtained by capturing a plurality of users who share a host vehicle; detecting an interaction among the plurality of users based on the generated image; and estimating a level of satisfaction of each of the plurality of users with respect to the ride sharing service based on a detection result of the interaction”.
There is no disclosure of an algorithm that describes exactly how a vehicle or server can perform the step of “detecting an interaction” based on a “generated image”. Furthermore, the scope of the limitation “estimating a level of satisfaction of each of the plurality of users” is not supported by the disclosure, as this limitation encompasses determining different “levels” of satisfaction of a person, and there is no disclosure of an algorithm for determining if a person is has a “level of satisfaction” of being somewhat satisfied or a “level of satisfaction” of very satisfied, as the satisfaction felt by a person is entirely subjective, and the disclosure does not provide an algorithm that could determine any type or “level” of “satisfaction” that is felt or experienced by a person. See below.
Regarding the limitations “detecting an interaction among the plurality of users based on the generated image”, P[0026] of the Applicant’s specification recites
“The control unit 15 detects an interaction among the plurality of users based on the generated image. More specifically, through image recognition, the control unit 15 recognizes each user's behavior, expression, and line-of-sight direction from the generated image and, based on the result of the image recognition, detects an interaction among the plurality of users. To detect an interaction, any method that uses the result of image recognition can be used. In one example, each time it is determined, based on the result of recognition (for example, the behavior of each user), that mutual communication such as a conversation was carried out among a plurality of users, the control unit 15 may determine that an interaction among the plurality of users was detected. In another example, each time it is determined, based on the result of recognition (for example, the behavior of each user), that mutual communication was carried out among a plurality of users and that a favorable user's reaction to the communication was detected (for example,2 the user's expression is a smile), the control unit 15 may determine that an interaction among the plurality of users was detected”,
however, there is no disclosure of an algorithm that describes exactly how it is determined that behavior detected in an image is actually an interaction. There is no disclosure of exactly how any of “behavior, expression, and line-of-sight direction” are used to determine that an interaction actually occurred, and the disclosure merely recites that “behavior, expression, and line-of-sight direction” are used without disclosing how they are used in a manner that shows possession of the claimed invention. The disclosure does not recite what “behavior” would be determined to indicate an interaction and what data would be used to make such a determination, or of what value such data must have in order to conclude that the behavior indicates an interaction. For example, a person may turn their head to face in a general direction of another person while their eyes are looking in a completely different direction such as down at the floor, and it is unknown exactly what algorithm would be used and what data would be used by such an algorithm in order to accurately determine line-of-sight in such a situation or in order to conclude that an interaction actually took place. Additionally, there is no disclosure of what data of an “expression” would be used to determine that an interaction actually took place, particularly when considering the fact that different people will have different expressions for different reasons, and that one person might make an expression for an entirely different reason than another person, and that a person may make an expression for reasons other than interaction with another person, and that some people may not be capable of showing the same expressions as other people. The disclosure instead recites with a high-level of generality that an interaction is determined without providing a specific algorithm that clearly shows that the Applicant had possession of a system that could person the claimed steps.
Regarding the limitation “estimating a level of satisfaction of each of the plurality of users with respect to the ride sharing service based on a detection result of the interaction”, as already mentioned above, the scope of this limitation is not supported by the disclosure, as this limitation encompasses determining different “levels” of satisfaction of a person, and there is no disclosure of an algorithm for determining if a person is has a “level of satisfaction” of being somewhat satisfied or a “level of satisfaction” of very satisfied, as the satisfaction felt by a person is entirely subjective, and the disclosure does not provide an algorithm that could determine any type or “level” of “satisfaction” that is felt or experienced by a person.
The Examiner notes that P[0028] of the specification recites
“The control unit 15 estimates the level of satisfaction with the ride sharing service for each of a plurality of users based on the result of the detection of an interaction among a plurality of users. For example, the control unit 15 may determine that the level of user's satisfaction is higher as the number of times of interaction detection is higher and/or the frequency of interaction detection is higher”,
however, this appears to show that the only method of determining a “level of satisfaction” is by counting the “number of times of interaction”, however, this method is not recited in Claim 5. Furthermore, the Examiner also notes that the lack of disclosure of an algorithm that describes exactly how an interaction was detected in the first place, as explained above, would mean that simply adding counting the “number of times of interaction” as how a “level of satisfaction” is determined into Claim 5 would not overcome all 112(a) rejections applied Claim 5.
As such, there is no indication in the specification that the inventors had possession of a program that causes a vehicle on which users of a ride sharing service ride to execute: generating an image obtained by capturing a plurality of users who share a host vehicle; detecting an interaction among the plurality of users based on the generated image; and estimating a level of satisfaction of each of the plurality of users with respect to the ride sharing service based on a detection result of the interaction.

As per Claim 6, the subject matter is the claimed “generating, by the vehicle, an image obtained by capturing a plurality of users who share a host vehicle; detecting, by the vehicle or the server, an interaction among the plurality of users based on the generated image; estimating, by the vehicle or the server, a level of satisfaction of each of the plurality of users with respect to the ride sharing service based on a detection result of the interaction” and “estimating, by the server, a relationship between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user based on the accumulated data”.
There is no disclosure of an algorithm that describes exactly how a vehicle or server can perform the step of “detecting, by the vehicle or the server, an interaction” based on a “generated image”.
Furthermore, the scope of the limitation “estimating, by the vehicle or the server, a level of satisfaction of each of the plurality of users” is not supported by the disclosure, as this limitation encompasses determining different “levels” of satisfaction of a person, and there is no disclosure of an algorithm for determining if a person is has a “level of satisfaction” of being somewhat satisfied or a “level of satisfaction” of very satisfied, as the satisfaction felt by a person is entirely subjective, and the disclosure does not provide an algorithm that could determine any type or “level” of “satisfaction” that is felt or experienced by a person.
Additionally, there is no disclosure of an algorithm the describes exactly how any “accumulated data” is used to “a relationship between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user”.
See below.
Regarding the limitations “detecting, by the vehicle or the server, an interaction among the plurality of users based on the generated image”, P[0026] of the Applicant’s specification recites
“The control unit 15 detects an interaction among the plurality of users based on the generated image. More specifically, through image recognition, the control unit 15 recognizes each user's behavior, expression, and line-of-sight direction from the generated image and, based on the result of the image recognition, detects an interaction among the plurality of users. To detect an interaction, any method that uses the result of image recognition can be used. In one example, each time it is determined, based on the result of recognition (for example, the behavior of each user), that mutual communication such as a conversation was carried out among a plurality of users, the control unit 15 may determine that an interaction among the plurality of users was detected. In another example, each time it is determined, based on the result of recognition (for example, the behavior of each user), that mutual communication was carried out among a plurality of users and that a favorable user's reaction to the communication was detected (for example,2 the user's expression is a smile), the control unit 15 may determine that an interaction among the plurality of users was detected”,
however, there is no disclosure of an algorithm that describes exactly how it is determined that behavior detected in an image is actually an interaction. There is no disclosure of exactly how any of “behavior, expression, and line-of-sight direction” are used to determine that an interaction actually occurred, and the disclosure merely recites that “behavior, expression, and line-of-sight direction” are used without disclosing how they are used in a manner that shows possession of the claimed invention. The disclosure does not recite what “behavior” would be determined to indicate an interaction and what data would be used to make such a determination, or of what value such data must have in order to conclude that the behavior indicates an interaction. For example, a person may turn their head to face in a general direction of another person while their eyes are looking in a completely different direction such as down at the floor, and it is unknown exactly what algorithm would be used and what data would be used by such an algorithm in order to accurately determine line-of-sight in such a situation or in order to conclude that an interaction actually took place. Additionally, there is no disclosure of what data of an “expression” would be used to determine that an interaction actually took place, particularly when considering the fact that different people will have different expressions for different reasons, and that one person might make an expression for an entirely different reason than another person, and that a person may make an expression for reasons other than interaction with another person, and that some people may not be capable of showing the same expressions as other people. The disclosure instead recites with a high-level of generality that an interaction is determined without providing a specific algorithm that clearly shows that the Applicant had possession of a system that could person the claimed steps.
Regarding the limitation “estimating, by the vehicle or the server, a level of satisfaction of each of the plurality of users with respect to the ride sharing service based on a detection result of the interaction”, as already mentioned above, the scope of this limitation is not supported by the disclosure, as this limitation encompasses determining different “levels” of satisfaction of a person, and there is no disclosure of an algorithm for determining if a person is has a “level of satisfaction” of being somewhat satisfied or a “level of satisfaction” of very satisfied, as the satisfaction felt by a person is entirely subjective, and the disclosure does not provide an algorithm that could determine any type or “level” of “satisfaction” that is felt or experienced by a person.
The Examiner notes that P[0028] of the specification recites
“The control unit 15 estimates the level of satisfaction with the ride sharing service for each of a plurality of users based on the result of the detection of an interaction among a plurality of users. For example, the control unit 15 may determine that the level of user's satisfaction is higher as the number of times of interaction detection is higher and/or the frequency of interaction detection is higher”,
however, this appears to show that the only method of determining a “level of satisfaction” is by counting the “number of times of interaction”, however, this method is not recited in Claim 6. Furthermore, the Examiner also notes that the lack of disclosure of an algorithm that describes exactly how an interaction was detected in the first place, as explained above, would mean that simply adding counting the “number of times of interaction” as how a “level of satisfaction” is determined into Claim 6 would not overcome all 112(a) rejections applied Claim 6.
Regarding the limitation “estimating, by the server, a relationship between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user based on the accumulated data”, there is no disclosure of an algorithm the describes exactly how any “accumulated data” is used to estimate “a relationship between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user based on the accumulated data”. Specifically, there is no disclosure of an algorithm that clearly describes exactly how specific “accumulated data” is analyzed in order to estimate “a relationship between an attribute of another user who rides with the user”, such as by describing exactly how specific types and values of data are somehow used to estimate a relationship between a specific attribute and a “level of satisfaction”. P[0015] of the specification recites 
“Note that the compatibility between the user and a ride share partner may depend on the attribute (e.g., sex, etc.) of the ride share partner. For example, when a ride share partner has the same sex, some user may be more compatible with the ride share partner and, as a result, the level of satisfaction may tend to be higher. For example, when a ride share partner has the opposite sex, some user may be less compatible with the ride share partner and, as a result, the level of satisfaction may tend to be lower. Thus, for each user, there may be a certain relationship between the attribute of a ride share partner and the level of user's satisfaction. In other words, for each user, there may be a tendency of attribute that increases or decreases the level of user's satisfaction. Considering this tendency of attribute, the server 20 according to this embodiment accumulates, for each user, the data that indicates an association between the attribute of a ride share partner and the level of user's satisfaction that the user feels when the user rides with the ride share partner. Based on the data accumulated in this way, the server 20 estimates the relationship between the attribute of a ride share partner and the level of user's satisfaction”,
however, there is no algorithm or explanation provided regarding what data is used and how it is used to reach a conclusion that the specific attribute of “sex” is what contributed to the “level of satisfaction” being “lower”, and the disclosure simply reaches this conclusion without any basis or explanation of why this is the correct conclusion to reach, or of why a computer system would reach this conclusion. Furthermore, the mention of “for each user, there may be a tendency of attribute that increases or decreases the level of user's satisfaction” provides no useful information, as it is merely a statement at a high-level of generality without any explanation whatsoever of why any specific “attribute” of any person would be associated with a change in a “level of satisfaction”. The disclosure provides no explanation or algorithm whatsoever of why a specific attribute of a person would be selected from multiple possible attributes as the attribute that somehow “increases or decreases the level of user's satisfaction”.
As such, there is no indication in the specification that the inventors had possession of an information processing method performed by an information processing system comprising vehicles on each of which users of a ride sharing service ride; and a server that can communicate with the vehicles, the information processing method comprising: generating, by the vehicle, an image obtained by capturing a plurality of users who share a host vehicle; detecting, by the vehicle or the server, an interaction among the plurality of users based on the generated image; estimating, by the vehicle or the server, a level of satisfaction of each of the plurality of users with respect to the ride sharing service based on a detection result of the interaction; accumulating, by the server, data for each user, the data indicating an association between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user; estimating, by the server, a relationship between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user based on the accumulated data; preferentially selecting, by the server, as a candidate another user who has an attribute that increases the level of satisfaction of the user from among a plurality of other users based on the estimated relationship when a service use request is received from a terminal device of the user; and sending, by the server, proposal information to the terminal device, the proposal information proposing a ride share with the selected candidate.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1, the claim recites “detect an interaction among the plurality of users based on the generated image”.
It is unclear what would or would not be considered an “interaction”.
An image may indicate behaviors of users that may or may not be an “interaction”, but the behaviors may be the same regardless of whether or not an interaction is intended by any user. For example, if a first user in a vehicle makes a gesture that is captured in the image, this may be considered an “interaction” if a second user is also present in the vehicle, as the gesture may be noticed by the second user regardless of the intent of the first user. Also, the first user may make a gesture to interact with the second user, however, the same gesture, such as a wave of a hand or a smile, may be used to interact with something or someone else entirely, such as a third user that is outside the vehicle that the first user waves to or smiles at through a window. Therefore, it is unclear what data of the image or information conveyed by the image would or would not be considered data or information that indicates an “interaction” as claimed.
Therefore, the claim is unclear.

Furthermore as per Claim 1, the claim recites “the vehicle or the server is configured to detect an interaction among the plurality of users based on the generated image and, based on a detection result of the interaction, to estimate a level of satisfaction of each of the plurality of users with respect to the ride sharing service, and the server is configured to accumulate data for each user, the data indicating an association between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user, to estimate a relationship between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user based on the accumulated data, to preferentially select, as a candidate, another user who has an attribute that increases the level of satisfaction of the user from among a plurality of other users based on the estimated relationship when a service use request is received from a terminal device of the user”.
It is unclear if the “level of satisfaction” of “based on a detection result of the interaction, to estimate a level of satisfaction” is the same as the “level of satisfaction” of “the data indicating an association between an attribute of another user who rides with the user and a level of satisfaction” or the “level of satisfaction” of “estimate a relationship between an attribute of another user who rides with the user and a level of satisfaction of the user”.
As a result, it is also unclear if the “level of satisfaction” of “the data indicating an association between an attribute of another user who rides with the user and a level of satisfaction” or the “level of satisfaction” of “estimate a relationship between an attribute of another user who rides with the user and a level of satisfaction” is required to be estimated based on “a detection result of the interaction” as in the first instance of “a level of satisfaction”, or if the “level of satisfaction” of “the data indicating an association between an attribute of another user who rides with the user and a level of satisfaction” and the “level of satisfaction” of “estimate a relationship between an attribute of another user who rides with the user and a level of satisfaction” are not required to have any dependency on any “detection result”.
Furthermore, it is unclear which, if any, of the three instances of “a level of satisfaction” correspond to “the level of satisfaction” of “another user who has an attribute that increases the level of satisfaction of the user”.
Therefore, the claim is unclear.

Furthermore as per Claim 1, the claim recites “to preferentially select, as a candidate, another user who has an attribute that increases the level of satisfaction of the user from among a plurality of other users based on the estimated relationship when a service use request is received from a terminal device of the user”.
It is unclear what is required by “preferentially”. While it is generally understood how a “candidate” or “another user” may be selected, it is unclear how this selection can be “preferentially”. The use of “preferentially” implies that the selection is not necessarily required to take place, but is merely preferred to take place, however, it is not clear if that is the intended meaning of the claim, and the claim language is unclear regardless of the Applicant’s intention.
Therefore, the claim is unclear.

As per Claim 3, the claim recites “wherein the vehicle is configured to acquire voices of the plurality of users who share the host vehicle and the vehicle or the server is configured to detect the interaction among the plurality of users based on the generated image and the acquired voices”.
It is unclear what is required by “detect the interaction among the plurality of users based on the generated image and the acquired voices”. It is unclear if the “generated image” and the “acquired voices” must somehow be used together in order to detect the “interaction”, and if so, it is unclear how they are used together. It is also unclear if the “acquired voices” alone may be used to detect the “interaction”, or if the “acquired voices” must be used with the “generated image” in order to somehow contribute to detecting an “interaction”. Therefore, it is unclear what steps are performed in the step of “detect the interaction among the plurality of users based on the generated image and the acquired voices”.
Therefore, the claim is unclear.

As per Claim 5, the claim recites “detecting an interaction among the plurality of users based on the generated image”.
It is unclear what would or would not be considered an “interaction”.
An image may indicate behaviors of users that may or may not be an “interaction”, but the behaviors may be the same regardless of whether or not an interaction is intended by any user. For example, if a first user in a vehicle makes a gesture that is captured in the image, this may be considered an “interaction” if a second user is also present in the vehicle, as the gesture may be noticed by the second user regardless of the intent of the first user. Also, the first user may make a gesture to interact with the second user, however, the same gesture, such as a wave of a hand or a smile, may be used to interact with something or someone else entirely, such as a third user that is outside the vehicle that the first user waves to or smiles at through a window. Therefore, it is unclear what data of the image or information conveyed by the image would or would not be considered data or information that indicates an “interaction” as claimed.
Therefore, the claim is unclear.

Furthermore as per Claim 5, the claim recites “generating an image obtained by capturing a plurality of users who share a host vehicle; detecting an interaction among the plurality of users based on the generated image; and estimating a level of satisfaction of each of the plurality of users with respect to the ride sharing service based on a detection result of the interaction”.
It is unclear if the limitation “a detection result of the interaction” is intended to be the result of the step of “detecting an interaction among the plurality of users based on the generated image”. The claim does not recite that the step of “detecting an interaction among the plurality of users based on the generated image” results in a “detection result”, and it is unclear if “a detection result of the interaction” may be unrelated to the “detecting an interaction” step.
Therefore, the claim is unclear.

Furthermore as per Claim 5, the claim recites “A program that causes a vehicle on which users of a ride sharing service ride to execute”.
It is unclear how the “program” causes the “vehicle” to “execute” anything. The claim does not recite that the program is executed by a device such as a processor, or that instructions of the program are executed by a processor, or that the “program” is software stored in a physical memory that is accessed by a processor to execute the “program”, but the claim instead simply recites that the “program” causes a vehicle to execute steps, where no structure of the vehicle is provided that actually accesses the “program” in any way. Therefore, the limitation “that causes a vehicle on which users of a ride sharing service ride to execute” appears to be directed to an intended use, where the claim does not require any specific structure of the vehicle to actually execute the “program”, and instead simply recites the intended use of the “program” of somehow causing a vehicle to execute steps.
Therefore, the claim is unclear.
It is understood by the Examiner that the limitations “that causes a vehicle on which users of a ride sharing service ride to execute: generating an image obtained by capturing a plurality of users who share a host vehicle; detecting an interaction among the plurality of users based on the generated image; and estimating a level of satisfaction of each of the plurality of users with respect to the ride sharing service based on a detection result of the interaction” are directed to an intended use.

As per Claim 6, the claim recites “detecting, by the vehicle or the server, an interaction among the plurality of users based on the generated image”.
It is unclear what would or would not be considered an “interaction”.
An image may indicate behaviors of users that may or may not be an “interaction”, but the behaviors may be the same regardless of whether or not an interaction is intended by any user. For example, if a first user in a vehicle makes a gesture that is captured in the image, this may be considered an “interaction” if a second user is also present in the vehicle, as the gesture may be noticed by the second user regardless of the intent of the first user. Also, the first user may make a gesture to interact with the second user, however, the same gesture, such as a wave of a hand or a smile, may be used to interact with something or someone else entirely, such as a third user that is outside the vehicle that the first user waves to or smiles at through a window. Therefore, it is unclear what data of the image or information conveyed by the image would or would not be considered data or information that indicates an “interaction” as claimed.
Therefore, the claim is unclear.

Furthermore as per Claim 6, the claim recites “detecting, by the vehicle or the server, an interaction among the plurality of users based on the generated image; estimating, by the vehicle or the server, a level of satisfaction of each of the plurality of users with respect to the ride sharing service based on a detection result of the interaction; accumulating, by the server, data for each user, the data indicating an association between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user; estimating, by the server, a relationship between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user based on the accumulated data; preferentially selecting, by the server, as a candidate another user who has an attribute that increases the level of satisfaction of the user from among a plurality of other users based on the estimated relationship when a service use request is received from a terminal device of the user”.
It is unclear if the “level of satisfaction” of “based on a detection result of the interaction, to estimate a level of satisfaction” is the same as the “level of satisfaction” of “the data indicating an association between an attribute of another user who rides with the user and a level of satisfaction” or the “level of satisfaction” of “estimating, by the server, a relationship between an attribute of another user who rides with the user and a level of satisfaction”.
As a result, it is also unclear if the “level of satisfaction” of “the data indicating an association between an attribute of another user who rides with the user and a level of satisfaction” or the “level of satisfaction” of “estimating, by the server, a relationship between an attribute of another user who rides with the user and a level of satisfaction” is required to be estimated based on “a detection result of the interaction” as in the first instance of “a level of satisfaction”, or if the “level of satisfaction” of “the data indicating an association between an attribute of another user who rides with the user and a level of satisfaction” and the “level of satisfaction” of “estimating, by the server, a relationship between an attribute of another user who rides with the user and a level of satisfaction” have no dependency on any “detection result”.
Furthermore, it is unclear which, if any, of the three instances of “a level of satisfaction” correspond to “the level of satisfaction” of “another user who has an attribute that increases the level of satisfaction of the user”.
Therefore, the claim is unclear.

Furthermore as per Claim 6, the claim recites “preferentially selecting, by the server, as a candidate another user who has an attribute that increases the level of satisfaction of the user from among a plurality of other users based on the estimated relationship when a service use request is received from a terminal device of the user”.
It is unclear what is required by “preferentially”. While it is generally understood how a “candidate” or “another user” may be selected, it is unclear how this selection can be “preferentially”. The use of “preferentially” implies that the selection is not necessarily required to take place, but is merely preferred to take place, however, it is not clear if that is the intended meaning of the claim, and the claim language is unclear regardless of the Applicant’s intention.
Therefore, the claim is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (2019/0016343).

Examiner’s Note: The claimed limitation “detecting an interaction” encompasses detecting behavior of a single user, such as detecting a gesture, and no “interaction” is necessarily required to take place. This is due to the fact that the Applicant’s specification does not provide any evidence that an interaction is actually detected, and instead, a behavior of a user is detected, without any disclosure of how a detected behavior is or is not confirmed to be an interaction with another user. Therefore, the scope of the claimed “detecting an interaction” does not require detection of an “interaction”, but at best requires only detection of a behavior or gesture of a user. Furthermore, if a first user in a vehicle makes a gesture, this may be considered an “interaction” if a second user is also present in the vehicle, as the gesture may be noticed by the second user regardless of the intent of the first user.

As per Claim 5, Allen teaches the claimed program (Processor 151 may control operations of mobile system 150, and memory 152 may store instructions that, when executed by processor 151, cause mobile system 150 to perform one or more functions”, see P[0033]) that causes a vehicle on which users of a ride sharing service ride to execute:
generating an image obtained by capturing a plurality of users who share a host vehicle (“In some embodiments, mobile system 150 may be integrated with a vehicle…Processor 151 may control operations of mobile system 150, and memory 152 may store instructions that, when executed by processor 151, cause mobile system 150 to perform one or more functions”, see P[0033] and “…the mobile system 150 and/or profile computing platform 110 may determine or verify passenger presence information based on voice, video, and/or wireless signals captured by the shared mobility service application 153 of mobile system 150”, see P[0061]);
detecting an interaction among the plurality of users based on the generated image (“The mobile system 150 and/or profile computing platform 110 may further analyze video information to recognize one or more gestures made by the driver and/or rider(s)”, see P[0071]); and
estimating a level of satisfaction of each of the plurality of users with respect to the ride sharing service based on a detection result of the interaction  (“…the mobile system 150 and/or the profile computing platform 110 may determine further driver and/or rider information based on the captured audio signals, video signals, and/or wireless signals…The mobile system 150 and/or profile computing platform 110 may further perform sentiment analysis on the recorded speech to determine one or more moods of the driver and/or rider(s)”, see P[0071] and “…driver information data (e.g., the gestures, moods, and other attributes determined from recorded video, audio, and wireless data)…”, see P[0083] and “Such personality changes may be observed as describe above based on moods and/or other attributes determined from recorded video or audio data captured inside a vehicle cabin” (emphasis added), see P[0087]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (2019/0016343) in view of Cope et al. (10,895,463).

Examiner’s Note: The claimed limitation “detect an interaction” encompasses detecting behavior of a single user, such as detecting a gesture, and no “interaction” is necessarily required to take place. This is due to the fact that the Applicant’s specification does not provide any evidence that an interaction is actually detected, and instead, a behavior of a user is detected, without any disclosure of how a detected behavior is or is not confirmed to be an interaction with another user. Therefore, the scope of the claimed “detect an interaction” does not require detection of an “interaction”, but at best requires only detection of a behavior or gesture of a user. Furthermore, if a first user in a vehicle makes a gesture, this may be considered an “interaction” if a second user is also present in the vehicle, as the gesture may be noticed by the second user regardless of the intent of the first user.

Regarding Claim 1, Allen teaches the claimed information processing system comprising:
vehicles on each of which users of a ride sharing service ride (“…controlling operation of a shared mobility service based on one or more profiles associated with drivers, passengers, and/or vehicles of a shared mobility service”, see P[0022]); and
a server that can communicate with the vehicles (“Referring to FIG. 1C, mobile system 150 may include a processor 151, memory 152, and a communication interface 155. In some embodiments, mobile system 150 may be integrated with a vehicle…”, see P[0033] and “The mobile system 150 transmits the determined passenger data (as well as audio signals, video signals, and/or wireless signals for analysis in some cases) to the profile computing platform 110”, see P[0070], also see “…the mobile system 150 and/or the profile computing platform 110 may determine further driver and/or rider information based on the captured audio signals, video signals, and/or wireless signals”, see P[0071] and “…the various methods and acts may be operative across one or more computing servers and one or more networks. The functionality may be distributed in any manner, or may be located in a single computing device (e.g., a server, a client computer, and the like)”, see P[0130]), wherein
the vehicle is configured to generate an image obtained by capturing a plurality of users who share a host vehicle (“…the mobile system 150 and/or profile computing platform 110 may determine or verify passenger presence information based on voice, video, and/or wireless signals captured by the shared mobility service application 153 of mobile system 150”, see P[0061]),
the vehicle or the server is configured to detect an interaction among the plurality of users based on the generated image (“The mobile system 150 and/or profile computing platform 110 may further analyze video information to recognize one or more gestures made by the driver and/or rider(s)”, see P[0071]) and, based on a detection result of the interaction, to estimate a level of satisfaction of each of the plurality of users with respect to the ride sharing service (“…based on captured video data indicating that a driver often makes certain gestures while driving, the driver may be tagged with a “disagreeable” attribute”, see P[0086] and “…driver information data (e.g., the gestures, moods, and other attributes determined from recorded video, audio, and wireless data)…”, see P[0083] and “Such personality changes may be observed as describe above based on moods and/or other attributes determined from recorded video or audio data captured inside a vehicle cabin” (emphasis added), see P[0087]), and
the server is configured to accumulate data for each user, the data indicating an association between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user (“The driver information and signals may be analyzed to determine one or more attributes of the driver and/or rider. For example, based on the audio signals, the mobile system 150 and/or profile computing platform 110 may determine whether the driver and/or rider(s) talked frequently or did not talk very much”, see P[0071]),
to estimate a relationship between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user based on the accumulated data (“The propensity score may indicate a level of compatibility between the requesting rider and the corresponding driver and/or vehicles, as well as any riders that will share the ride. The propensity score may be determined based on a comparison of attributes between the requesting rider and attributes of the driver, vehicle, or other rider”, see P[0095] and “Such personality changes may be observed as describe above based on moods and/or other attributes determined from recorded video or audio data captured inside a vehicle cabin” (emphasis added), see P[0087])),
to preferentially select, as a candidate, another user who has an attribute that increases the level of satisfaction of the user from among a plurality of other users based on the estimated relationship when a service use request is received from a terminal device of the user (“…shared mobility service management system 120 may receive a trip request from a rider”, see P[0091] and “…the profile computing platform 110 and/or shared mobility service management system 120 may determine propensity scores by first determining pairs of attributes where one attribute is an attribute of the requesting rider and one attribute is an attribute of a particular driver, vehicle, or other rider. The shared mobility service management system 120 may then perform a lookup using a propensity matrix to determine a propensity subscore for the pair of attributes. The shared mobility service management system 120 may determine such propensity subscores for each pair of attributes corresponding to the requesting rider and a particular driver, vehicle, or other rider, then combine the propensity subscores (e.g., using averaging) to yield a propensity score for the requesting rider and the corresponding driver, vehicle, or other rider”, see P[0097]), and
to send proposal information to a terminal device, the proposal information proposing a ride share with the selected candidate (“…the shared mobility service management system 120 may transmit a notification indicating the ride opportunity to a first driver or vehicle of the ranked list generated at step 222”, see P[0107]).	Allen does not expressly recite the bolded portion of the claimed 
to send proposal information to the terminal device, the proposal information proposing a ride share with the selected candidate.
In other words, Allen does not expressly recite that whatever device that is used to make the “service use request” is the same device to which “proposal information” is sent.
However, Allen teaches a mobile system to communicate with a mobility service application (see P[0033]-P[0034]).
Furthermore, it is conventional in the art for a service system to transmit data to a requesting device, as seen in Cope et al. (10,895,463), who teaches that a server that generates a transportation assessment may receive a user request from a mobile computing device (Cope et al.; see col.37, particularly lines 5-22), and where the server may send information associated with the assessment to the mobile computing device for presentation to the user (Cope et al.; see col.42, particularly lines 16-25), where the assessment may include information related to ridesharing serves (Cope et al.; see col.41, particularly lines 32-42).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Allen with the teachings of Cope et al., and to send proposal information to the terminal device, as rendered obvious by Cope et al., in order to “identify available local transportation modes for a user” such as “ridesharing” and so that “recommendations may be presented to the user” (Cope et al.; see Abstract), and in order to generate a “user-specific transportation assessment” in response to “receiving a user request” (Cope et al.; see col.4, lines 39-60).

As per Claim 2, Allen teaches the claimed information processing system according to claim 1, wherein the detection result of the interaction includes at least one of a number of times of the interactions and a frequency of the interactions, and the vehicle or the server is configured to estimate that the level of satisfaction of each of the plurality of users is higher as the number of times of the interactions is larger and/or the frequency of the interactions is higher (“…based on captured video data indicating that a driver often makes certain gestures while driving, the driver may be tagged with a “disagreeable” attribute”, see P[0086]), where a “number of times” includes a single detection of a gesture or gestures.

As per Claim 3, Allen teaches the claimed information processing system according to claim 1, wherein the vehicle is configured to acquire voices of the plurality of users who share the host vehicle and the vehicle or the server is configured to detect the interaction among the plurality of users based on the generated image (“The mobile system 150 and/or profile computing platform 110 may further analyze video information to recognize one or more gestures made by the driver and/or rider(s)”, see P[0071]) and the acquired voices (“The driver information and signals may be analyzed to determine one or more attributes of the driver and/or rider. For example, based on the audio signals, the mobile system 150 and/or profile computing platform 110 may determine whether the driver and/or rider(s) talked frequently or did not talk very much”, see P[0071]).

Examiner’s Note: The claimed limitation “detecting, by the vehicle or the server, an interaction” encompasses detecting behavior of a single user, such as detecting a gesture, and no “interaction” is necessarily required to take place. This is due to the fact that the Applicant’s specification does not provide any evidence that an interaction is actually detected, and instead, a behavior of a user is detected, without any disclosure of how a detected behavior is or is not confirmed to be an interaction with another user. Therefore, the scope of the claimed “detecting, by the vehicle or the server, an interaction” does not require detection of an “interaction”, but at best requires only detection of a behavior or gesture of a user. Furthermore, if a first user in a vehicle makes a gesture, this may be considered an “interaction” if a second user is also present in the vehicle, as the gesture may be noticed by the second user regardless of the intent of the first user.

As per Claim 6, Allen teaches the claimed information processing method performed by an information processing system comprising vehicles on each of which users of a ride sharing service ride (“…controlling operation of a shared mobility service based on one or more profiles associated with drivers, passengers, and/or vehicles of a shared mobility service”, see P[0022]); and a server that can communicate with the vehicles (“Referring to FIG. 1C, mobile system 150 may include a processor 151, memory 152, and a communication interface 155. In some embodiments, mobile system 150 may be integrated with a vehicle…”, see P[0033] and “The mobile system 150 transmits the determined passenger data (as well as audio signals, video signals, and/or wireless signals for analysis in some cases) to the profile computing platform 110”, see P[0070], also see “…the mobile system 150 and/or the profile computing platform 110 may determine further driver and/or rider information based on the captured audio signals, video signals, and/or wireless signals”, see P[0071] and “…the various methods and acts may be operative across one or more computing servers and one or more networks. The functionality may be distributed in any manner, or may be located in a single computing device (e.g., a server, a client computer, and the like)”, see P[0130]), the information processing method comprising:
generating, by the vehicle, an image obtained by capturing a plurality of users who share a host vehicle (“…the mobile system 150 and/or profile computing platform 110 may determine or verify passenger presence information based on voice, video, and/or wireless signals captured by the shared mobility service application 153 of mobile system 150”, see P[0061]);
detecting, by the vehicle or the server, an interaction among the plurality of users based on the generated image (“The mobile system 150 and/or profile computing platform 110 may further analyze video information to recognize one or more gestures made by the driver and/or rider(s)”, see P[0071]);
estimating, by the vehicle or the server, a level of satisfaction of each of the plurality of users with respect to the ride sharing service based on a detection result of the interaction (“…based on captured video data indicating that a driver often makes certain gestures while driving, the driver may be tagged with a “disagreeable” attribute”, see P[0086] and “…driver information data (e.g., the gestures, moods, and other attributes determined from recorded video, audio, and wireless data)…”, see P[0083] and “Such personality changes may be observed as describe above based on moods and/or other attributes determined from recorded video or audio data captured inside a vehicle cabin” (emphasis added), see P[0087]);
accumulating, by the server, data for each user, the data indicating an association between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user (“The driver information and signals may be analyzed to determine one or more attributes of the driver and/or rider. For example, based on the audio signals, the mobile system 150 and/or profile computing platform 110 may determine whether the driver and/or rider(s) talked frequently or did not talk very much”, see P[0071] and “Such personality changes may be observed as describe above based on moods and/or other attributes determined from recorded video or audio data captured inside a vehicle cabin” (emphasis added), see P[0087]);
estimating, by the server, a relationship between an attribute of another user who rides with the user and a level of satisfaction of the user when the user rides with the another user based on the accumulated data (“The propensity score may indicate a level of compatibility between the requesting rider and the corresponding driver and/or vehicles, as well as any riders that will share the ride. The propensity score may be determined based on a comparison of attributes between the requesting rider and attributes of the driver, vehicle, or other rider”, see P[0095]);
preferentially selecting, by the server, as a candidate another user who has an attribute that increases the level of satisfaction of the user from among a plurality of other users based on the estimated relationship when a service use request is received from a terminal device of the user (“…shared mobility service management system 120 may receive a trip request from a rider”, see P[0091] and “…the profile computing platform 110 and/or shared mobility service management system 120 may determine propensity scores by first determining pairs of attributes where one attribute is an attribute of the requesting rider and one attribute is an attribute of a particular driver, vehicle, or other rider. The shared mobility service management system 120 may then perform a lookup using a propensity matrix to determine a propensity subscore for the pair of attributes. The shared mobility service management system 120 may determine such propensity subscores for each pair of attributes corresponding to the requesting rider and a particular driver, vehicle, or other rider, then combine the propensity subscores (e.g., using averaging) to yield a propensity score for the requesting rider and the corresponding driver, vehicle, or other rider”, see P[0097]); and
sending, by the server, proposal information to a terminal device, the proposal information proposing a ride share with the selected candidate (“…the shared mobility service management system 120 may transmit a notification indicating the ride opportunity to a first driver or vehicle of the ranked list generated at step 222”, see P[0107]).
Allen does not expressly recite the bolded portion of the claimed 
sending, by the server, proposal information to the terminal device, the proposal information proposing a ride share with the selected candidate.
In other words, Allen does not expressly recite that whatever device that is used to make the “service use request” is the same device to which “proposal information” is sent.
However, Allen teaches a mobile system to communicate with a mobility service application (see P[0033]-P[0034]).
Furthermore, it is conventional in the art for a service system to transmit data to a requesting device, as seen in Cope et al. (10,895,463), who teaches that a server that generates a transportation assessment may receive a user request from a mobile computing device (Cope et al.; see col.37, particularly lines 5-22), and where the server may send information associated with the assessment to the mobile computing device for presentation to the user (Cope et al.; see col.42, particularly lines 16-25), where the assessment may include information related to ridesharing serves (Cope et al.; see col.41, particularly lines 32-42).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Allen with the teachings of Cope et al., and to send, by the server, proposal information to the terminal device, the proposal information proposing a ride share with the selected candidate, as rendered obvious by Cope et al., in order to “identify available local transportation modes for a user” such as “ridesharing” and so that “recommendations may be presented to the user” (Cope et al.; see Abstract), and in order to generate a “user-specific transportation assessment” in response to “receiving a user request” (Cope et al.; see col.4, lines 39-60).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (2019/0016343) in view of Cope et al. (10,895,463) further in view of Poornachandran et al. (2018/0089605).

As per Claim 4, Allen teaches the claimed information processing system according to claim 1, wherein the server is configured to estimate the relationship by supervised learning using the accumulated data as learning data (“The profile computing platform 110 may use one or more score models 116 trained on the trip conditions data, the mobility status data, the driving data, the trips data, the passenger presence data, the driver information data, the history data, and/or the audio, video, and/or wireless signals captured by the shared mobility service application 153. The one or more score models 116 may be trained using machine-learning techniques, statistical techniques, and/or other such techniques for correlating one or more features with historical outcome data”, see P[0077] and “…the shared mobility service management system 120 may use one or more machine learning models to determine propensity scores for each pair comprising a requesting rider and a driver, vehicle, or other rider. The machine learning models may have been trained (e.g., prior to executing the method of FIGS. 2A-2G) using training data comprising various attributes as input data and propensity scores as target data”, see P[0098] and P[0039]).
Allen does not expressly recite the bolded portions of the claimed
wherein the server is configured to estimate the relationship by supervised learning using the accumulated data as learning data.
However, Poornachandran et al. (2018/0089605) teaches a ride sharing service, where a compatibility score between driver and passenger information is determined, where the scoring may be based upon “one or more machine-learned models”, and where machine learned models “may be supervised or unsupervised” (Poornachandran et al.; see P[0024]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Allen with the teachings of Poornachandran et al., and wherein the server is configured to estimate the relationship by supervised learning using the accumulated data as learning data, as rendered obvious by Poornachandran et al., in order to provide “improved matching of drivers and passengers in ride sharing systems” (Poornachandran et al.; see Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662